United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
DEPARTMENT OF THE ARMY, CORPUS
CHRISTI ARMY DEPOT, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Glenda Turner, for the appellant
Office of Solicitor, for the Director

Docket No. 16-0614
Issued: May 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 11, 2016 appellant, through her representative, filed a timely appeal from
August 24, 2015 and February 1, 2016 merit decisions of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of a
medical condition causally related to her March 7, 2012 employment injury.
FACTUAL HISTORY
On March 7, 2012 appellant, then a 47-year-old human resource specialist, filed a
traumatic injury claim (Form CA-1) alleging that on that date she injured her forehead when a
dolly struck her head. She stopped work on March 8, 2012. OWCP accepted the claim for a
1

5 U.S.C. § 8101 et seq.

contusion of the face, scalp, and neck, concussion with loss of consciousness of 30 minutes or
less, and postconcussion syndrome.
In a progress report dated March 30, 2012, Dr. Juan E. Bahamon, a Board-certified
neurologist, discussed his treatment of appellant for hormonal migraines. He related, “She
suffered a very mild head injury on March 7, 2012. [Appellant] did not lose consciousness. She
had a CAT [computerized axial tomography] scan of the head done at that time which showed no
intracranial abnormalities.” Dr. Bahamon informed appellant that her head injury was not
significant and that he did not expect “any long term consequences.” He released her to return to
her usual employment on April 2, 2012.
On October 25, 2013 Dr. Bahamon evaluated appellant for “frequent migraine headaches,
mostly around her menstrual period.” He advised that she should continue with her medication.
Dr. Praveen K. Thangada, a neurologist, evaluated appellant on September 3, 2014 for
migraine headaches increasing in severity. He obtained a history of her headaches worsening
after she struck her head on a dolly two years earlier. Dr. Thangada diagnosed “chronic
recurrent migraine headaches with also complicated migraine, [and] occasional hemiplegic type
of migraine.” He recommended medication and Botox injections to prevent headaches.
Dr. Ninan T. Mathew, a neurologist, performed a Botox injection on May 1, 2015. He
indicated that she had “an area of tenderness in the right frontal region where she sustained a hit
on the head. It is probably some localized periostitis.”
On June 9, 2015 appellant filed a recurrence of a medical condition (Form CA-2a)
beginning on March 7, 2012, the date of injury. She indicated that she returned to work on
April 7, 2012 following her injury. Appellant maintained that she continued to require medical
treatment. She received Botox injections to help her headaches, which increased after her
accident.
By letter dated June 19, 2015, OWCP advised appellant of the medial evidence necessary
to establish a recurrence of a medical condition. It requested that she complete an enclosed
questionnaire describing the factual circumstances surrounding her alleged recurrence and a
medical report from an attending physician addressing how her employment-related condition
worsened such that she required additional treatment.
A magnetic resonance imaging (MRI) scan study of appellant’s head, performed on
May 13, 2015, yielded normal findings.
In a decision dated August 24, 2015, OWCP found that appellant had not established that
she sustained a recurrence of a medical condition causally related to her March 7, 2012 work
injury. It noted that she had not responded to its request for additional factual information.
OWCP determined that appellant had not provided evidence supporting the need for further
medical treatment due to a spontaneous worsening of her accepted conditions.
On November 5, 2015 appellant requested reconsideration. In a statement dated
November 2, 2015, she related that she experienced headaches due to her work injury that
required treatment from a neurologist.

2

With her reconsideration request, appellant submitted additional medical evidence. In a
report dated August 24 2012, Dr. Bahamon evaluated her for menstrual migraines.
Dr. Ryan Potter, a Board-certified anesthesiologist, evaluated appellant on September 17,
2014 for a history of migraines since her teenage years. He diagnosed migraines without aura,
intractable migraines, headaches, and extended use of medication. On October 10, 2014
Dr. Potter diagnosed headache and provided an injection of botulinum toxin (Botox).
On December 10, 2014 Dr. Thangada discussed appellant’s complaints of recurrent
migraine headaches. He noted that Botox injections had not helped and referred her for
treatment with Dr. Mathew.
In an initial evaluation dated January 6, 2015, Dr. Mathew obtained a history of recurrent
headaches that had “become more frequent and more severe, especially after [appellant] had a hit
on the head with a concussion.” He diagnosed chronic migraine, obesity, depression, allodynia
of the scalp, and cyclothymic. Dr. Mathew recommended additional Botox injections.2
By decision dated February 1, 2016, OWCP denied modification of its August 24, 2015
decision. It found that the medical evidence did not support that appellant’s accepted conditions
worsened such that she again required medical treatment.
On appeal appellant argues that she has not reached maximum medical improvement and
pays all of her treatment through her private insurance. She maintains that she still had
headaches and a bump on her forehead from her injury.
LEGAL PRECEDENT
Appellant has the burden of proof to establish that she sustained a recurrence of a medical
condition causally related to her accepted employment injury. To meet her burden, she must
furnish medical evidence from a physician who, on the basis of a complete and accurate factual
and medical history, concludes that the condition is causally related to the employment injury
and supports that conclusion with sound medical rationale.3 Where no such rationale is present,
the medical evidence is of diminished probative value.4
OWCP regulations define a recurrence of medical condition as the documented need for
further medical treatment after release from treatment of the accepted condition when there is no
work stoppage. Continued treatment for the original condition is not considered a renewed need
for medical care, nor is examination without treatment.5
OWCP’s procedures provide that, after 90 days of release from medical care (based on
the physician’s statement or instruction to return as needed or computed by the claims examiner
2

On February 6, 2015 appellant received a Botox injection.

3

Ronald A. Eldridge, 53 ECAB 218, 220 (2001).

4

Mary A. Ceglia, 55 ECAB 626, 629 (2004); Albert C. Brown, 52 ECAB 152, 155 (2000).

5

20 C.F.R. § 10.5(y).

3

from the date of last examination), a claimant is responsible for submitting an attending
physician’s report which contains a description of the objective findings and supports causal
relationship between the claimant’s current condition and the previously accepted work injury.6
ANALYSIS
The Board finds that appellant has not established a recurrence of a medical condition.
OWCP accepted that she sustained a contusion of the face, scalp, and neck, a concussion with
loss of consciousness of 30 minutes or less, and postconcussion syndrome. Appellant alleged
that she needed further medical treatment. She has not, however, submitted medical evidence
sufficient to establish that she required further treatment because of her accepted employmentrelated conditions.
Appellant’s attending physician, Dr. Bahamon, opined on March 30, 2012 that her head
injury was mild and that objective testing was normal. He released her to resume her usual
employment on April 2, 2012.
Appellant submitted no further medical evidence for more than 90 days. Consequently,
to establish the need for continued medical treatment, she must submit an attending physician’s
report providing objective findings and supporting a causal relationship between any current
conditions and the prior accepted work injury.7
On August 24, 2012 and October 25, 2013 Dr. Bahamon treated appellant for migraine
headaches associated with her menstrual period. As he did not attribute her headaches to her
accepted employment injury, his opinion is insufficient to meet her burden of proof.
Dr. Thangada, in a report dated September 3, 2014, discussed appellant’s complaints of
worsening migraine headaches after being hit in the head with a dolly two years ago. He
diagnosed chronic, recurrent migraines headaches, and recommended Botox injections and
medication. On December 10, 2014 Dr. Thangada noted that the Botox injections were not
helpful. As he did not specifically attribute appellant’s need for medical treatment to her
employment injury, his reports fail to establish causal relationship.
In a report dated September 17, 2014, Dr. Potter noted appellant’s history of migraines
since she was a teenager and diagnosed intractable migraines and migraines without aura. On
October 10, 2014 he provided a Botox injection. Dr. Potter did not address causation. Medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of
diminished probative value on the issue of causal relationship.8
On January 6, 2015 Dr. Mathew reviewed appellant’s history of headaches that had
increased in severity, particularly after she was hit on the head and sustained a concussion. On
May 1, 2015 he administered a Botox injection and noted that she complained of tenderness
where she was hit on the head. While Dr. Mathew discussed appellant’s history of begin struck
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4(b) (June 2013).

7

Id.

8

See T.Y., Docket No. 12-093 (issued August 3, 2012); A.D., 58 ECAB 124 (2006).

4

on head, he did not relate her current condition and need for medical treatment to the accepted
employment injury. Consequently, his reports are of little probative value and insufficient to
establish a recurrence of a medical condition.9
On appeal appellant contends that she has continued headaches and residuals of her
employment injury. She notes that she pays for her treatment through private insurance. As
discussed, however, appellant has the burden to submit reasoned medical evidence supporting
that she requires medical treatment as a result of her accepted employment.10 She did not
provide such evidence and thus did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence
of a medical condition causally related to her March 7, 2012 employment injury.

9

See id.

10

See supra note 3.

5

ORDER
IT IS HEREBY ORDERED THAT the February 1, 2016 and August 24, 2015
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

